DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 has been considered and placed of record in the file.
Claim Objections
Claim 15 is objected to because of the following informalities:  after the end of the last limitation (line 41), there is unnecessary period (depicted below inside the circle).  


    PNG
    media_image1.png
    251
    992
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 35, the equation of filtered quadrature signal components should be amended as follows:


    PNG
    media_image2.png
    110
    758
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 40, the equation of filtered quadrature signal components should be amended as follows:

    PNG
    media_image3.png
    102
    630
    media_image3.png
    Greyscale

Appropriate correction is required.
Dependent claims 23-28 are also objected since they dependent on the objected independent claim 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "  
    PNG
    media_image4.png
    166
    912
    media_image4.png
    Greyscale
" in line 32.  The underlined emphasis “the first replica” was not mentioned previously, therefore, there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-21 are also rejected under 35 USC 112 (b) since they depend on independent claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0311980 A1 teaches decomposition of an input signal and using envelope signal vectors.
US 2011/0038440 A1 teaches decomposition applied to complex envelope and bit quantization for filter(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632